o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil the honorable tim johnson united_states senator s bur oak place sioux falls sd attention ------------------ dear senator johnson refer reply to cc ita b5 conex this letter responds to your inquiry dated date on behalf of your constituent -------------------------- ------------------asked whether she and her husband would qualify for the homebuyer tax_credit for long-term homeowners sec_36 of the internal_revenue_code provides a refundable_credit for certain individuals who bought a new principal_residence and who owned a principal_residence in the recent past these long-term homeowners generally qualify for the credit if on the purchase date of the new home the individual and if married the individual’s spouse also has owned and used the same principal_residence for a consecutive five- year period in the eight years preceding purchase of the new home --------------------letter states that she and her husband plan to enter into a contract for the purchase of a new home prior to date and close on that purchase prior to date the deadlines for the long-term homeowner credit her letter also states that her husband has owned and used their current home since date but she moved into that home and has occupied it since date ------------------will not have used the current home for five consecutive years until date which is after the statutory deadline for taking the credit accordingly because she cannot meet the five year requirement before the expiration of the credit she and her husband would not qualify for the homebuyer tax_credit for long-term homeowners conex-105016-10 i am sorry my response is not more favorable if you have any questions please contact -----------------or -------------------at -------------------- sincerely george j blaine associate chief_counsel income_tax accounting
